Citation Nr: 1442663	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1989, with additional time in the U.S. Navy Fleet Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is in the Veteran's file.

In February 2014, the Board granted service connection for right ear hearing loss.  At that time, the Board also remanded the claim of service connection for diabetes mellitus to the RO for further development.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and was not exposed to herbicide agents, such as Agent Orange, during his service in the Philippines.
 
2.   Diabetes mellitus was not present during service or within one year after the Veteran's discharge from service, and is not etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active duty, nor may such incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

September 2007 and February 2009 letters notified the Veteran of the information and evidence necessary to substantiate the claim of service connection, including on the basis of exposure to herbicide agents.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The evidence of record includes service treatment and personnel records, and post-service VA and private treatment records.  Additional post-service treatment records were obtained pursuant to the Board's February 2014 remand.  All reasonable efforts have been made to attempt to confirm whether the Veteran was exposed to an herbicide agent during service.  Specifically, the service personnel records were obtained in October 2007 and, in February 2009, it was determined that there is no documentation that the Veteran served in the Republic of Vietnam or that the Veteran was exposed to Agent Orange while during active service in the Philippines.  Any further efforts in this regard would be futile.

While the Veteran was not afforded a VA examination and no VA medical opinion was provided in response to this claim, the Board finds that a VA examination or opinion is not necessary, because the evidence currently of record is sufficient to decide the claim.  As will be explained below, the Board finds that the evidence does not show that the Veteran was exposed to a herbicide agent during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Because the evidence does not establish that an in-service injury, disease or event to which the Veteran's diabetes mellitus may be related, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met.

Service Connection

The Veteran seeks service connection for diabetes mellitus, which he believes is related to exposure to Agent Orange during active service.  During his August 2010 Board hearing, the Veteran specifically asserted that while stationed in Sangley Point, Philippines, he disassembled aircraft that were flown in the Republic of Vietnam.  He stated that parts of the aircraft contained Agent Orange.  The Veteran further asserted that his crew was required to wear protective gear to avoid Agent Orange exposure, but that he did not wear the protective gear.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection can be granted for any disease initially diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including diabetes mellitus are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Post-service treatment records, including an October 2004 VA treatment record, show that diabetes mellitus was initially diagnosed in 2004.  More recent private and VA treatment records show continued treatment for diabetes mellitus.  Thus, the current disability element of the claim is met.

As to whether the Veteran was exposed to herbicide agents during service, his service personnel records do not show that he served in the Republic of Vietnam during the Vietnam War.  Additionally, he does not assert that he had such service. Therefore, exposure to herbicide agents is not presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).  

As to whether exposure to herbicide agents is established by the facts, the service records do not expressly show that the Veteran was exposed to herbicide agents during his Philippine service.  Additionally, information in the claims file reflects that the Department of Defense does not have record of any use, testing, or storage of tactical herbicides, such as Agent Orange in the Philippines.  Therefore, the Board finds that exposure to herbicide agents is not shown by official military sources and any further development in this regard has been exhausted.

The Veteran submitted an October 2007 statement from a fellow service member who indicated that the Veteran likely worked on low-flying aircraft that were contaminated by Agent Orange during operations in the Republic of Vietnam.  In December 2007, the Veteran submitted a list of the aircraft he worked on during service.

In a February 2009 email, a member of VA C&P policy staff reported that C-123 propeller planes sprayed herbicide agents in the Republic of Vietnam.  The C-123 was not one of the aircraft that the Veteran reported working on.  The email also indicated that the Veteran worked on high-altitude planes that would not have been exposed to Agent Orange.  Finally, the email reiterated that there is no record of Agent Orange in the Philippines.

The Board finds that the October 2007 and December 2007 statements are of little probative value as to whether the Veteran was exposed to herbicide agents.  First, the statements are inconsistent with Department of Defense records indicating that herbicide agents were not in the Philippines.  Second, the Veteran's fellow service member does not have any specific knowledge with respect to the Veteran's exposure.  Third, the Veteran did not work on the type of planes that were exposed to a herbicide agent. 

As to whether the Veteran was exposed to Agent Orange during service, the question goes more to competency than credibility.  The Board finds that neither the Veteran nor his buddy are competent to report that the Veteran was exposed to a herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram).  See Bardwell, 24 Vet. App. at 36 (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Neither the Veteran nor his buddy has indicated that they are competent to identify or distinguish these herbicides.  

To the extent the Veteran and his buddy's statements regarding exposure to herbicide agents are not competent, the Board accords them no evidentiary value.   In light of the evidence of record, the Board does not find an approximate balance of positive and negative evidence showing that the Veteran was exposed to herbicide agents during service.  Instead, the preponderance of the evidence is against in-service exposure.  Therefore, service connection is not warranted for diabetes mellitus on a presumptive basis for diseases associated with exposure to certain herbicide agents due to a lack of such exposure.  See 38 C.F.R. § 3.309(e).

Lastly, service connection is not warranted for diabetes mellitus on a direct basis or on the basis of the chronic disease presumption.  The evidence shows that diabetes mellitus was diagnosed in October 2004, which was approximately 14 years after service.  The evidence, including the service treatment records, does not suggest that it manifested during service or within one year of separation from service.  In February 2014, the Board remanded the claim to attempt to obtain older treatment records that may have shown that diabetes manifested at an earlier date.   However, the development did not prove fruitful in this regard as the older records closer to service did not show that diabetes had manifested despite treatment for many other maladies that were identified.  Other than the possibility of exposure to herbicide agents, the Veteran has not identified any injury, disease or event to which his diabetes mellitus could possibly be related.  Additionally, the record does not reasonably raise any other theory.  Thus, a VA examination is not warranted, the benefit of the doubt rule is not applicable, and service connection must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for diabetes mellitus claimed as due to herbicide exposure, is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


